Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent’s repeated attempts to mislead his client constitute a course of conduct in violation of DR 1-102(A)(4), which warrants an actual suspension from the practice of law. Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St.3d 187, 191, 658 N.E.2d 237, 240. Respondent is hereby suspended from the practice of law in Ohio for six months. Cost are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.